Citation Nr: 0806756	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-38 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left elbow disability.

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with sciatica.

3.  Whether there was clear and unmistakable error (CUE) in 
the September 2004 rating decision that denied reopening the 
claim for service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.

Service connection for a left elbow disability has been 
denied by the Regional Office (RO) on several occasions.  In 
a November 2002 rating action, the RO concluded that new and 
material evidence had not been received, and the veteran was 
notified of this determination by a letter dated later that 
month.  A timely appeal was not filed.  The veteran 
subsequently sought to reopen his claim for service 
connection for a left elbow disability.  By rating decision 
dated in September 2004, the RO again determined that new and 
material evidence had not been received to reopen the claim.  

By rating action dated in December 2003, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine, and assigned a 40 percent evaluation, effective 
June 2001.  The veteran has disagreed with the rating 
assigned for his low back disability.  

In addition, a November 2006 rating decision concluded that 
there was no CUE in the RO's September 2004 denial of service 
connection for a left elbow disability.

The veteran has filed timely appeals of each of these 
decisions to the Board of Veterans' Appeals (Board).




FINDINGS OF FACT

1.  By rating decision dated in November 2002, the RO denied 
service connection for a left elbow disability.

2.  The evidence added to the record since the November 1992 
RO decision provides a reasonable possibility of 
substantiating the claim for service connection for a left 
elbow disability.

3.  The service treatment records are negative for complaints 
or findings of a left elbow disability.

4.  The competent medical evidence fails to establish that 
the veteran has a left elbow disability that is related to 
service.

5.  The veteran's low back disability is manifested by 
limitation of motion, decreased light touch, and mild lumbar 
spondylosis.

6.  It is not productive of more than severe impairment, nor 
has it required four weeks of bed rest in a 12-month period.

7.  The RO concluded in its September 2004 rating decision 
that new and material evidence had not been received to 
reopen a claim for service connection for a left elbow 
disability.

8.  Inasmuch as the September 2004 rating decision was timely 
appealed, it is not final, and there is no tenable claim for 
CUE in that determination.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for a left elbow disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  An initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with sciatica 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (as in effect prior 
to September 23, 2002); 5293 (as in effect from September 23, 
2002, through September 25, 2003); 5243 (effective September 
26, 2003).

4.  A valid claim for CUE in the September 2004 rating 
decision which declined to reopen the claim for service 
connection for a left elbow disability has not been 
submitted.  38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case in March 2002, October 2003, and April 2004 
letters, the RO advised the veteran what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The veteran was advised of the evidence needed to establish a 
disability rating and effective date in a letter dated in 
March 2006.  The case was last readjudicated in May 2007.

In this case, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for degenerative disc disease of the lumbar spine.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases in which service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. At 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally, Turk 
v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 2008) (holding 
that where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

In addition, the Board acknowledges that the letters to the 
veteran concerning the VCAA did not inform him of the 
information necessary to substantiate a claim based on the 
need for the submission of new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in light 
of the determination in this case that new and material 
evidence has been submitted concerning the claim for service 
connection for a left elbow disability, and since the RO has 
considered the claim on the merits (see the statement of the 
case issued in November 2005), no prejudice to the veteran 
will result from the Board's adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include hearing 
testimony, the service medical records, private and VA 
medical records, and the reports of VA examinations. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, and his representative 
noted in his written opening statements that the veteran 
understood the rating criteria regarding his back condition 
and what was needed for a higher evaluation.  Thus, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claims, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
hearing testimony, service medical records, private and VA 
medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection-New and material evidence 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for a left elbow disability 
is the RO's November 2002 determination.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will briefly summarize the evidence 
that was of record pertaining to the claim for service 
connection for a left elbow disability at the time of the 
November 2002 RO determination, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The RO originally denied the veteran's claim for service 
connection for a left elbow disability in June 1997 on the 
basis that there was no clinical evidence that the veteran 
had chronic cellulitis of the left elbow in service.  The 
RO's determination of November 2002 noted that the additional 
evidence merely confirmed that the veteran had a current left 
elbow condition, but such evidence was not considered to be 
new and material sufficient to reopen the claim.  

The additional evidence includes an April 2005 opinion from a 
VA physician.  It was noted at that time that the veteran had 
requested that the examiner provide a statement addressing 
whether the veteran's chronic infection was related to 
service.  He brought copies of some medical records, 
including service medical records from February and March 
1981.  She concluded, based on this documentation, that it 
appeared highly likely that the veteran's current condition 
originated in service.  Such evidence is presumed credible 
solely for the purpose of determining whether new and 
material evidence has been submitted.

Thus, the evidence relates to a previously unestablished 
fact, that is, the presence of a current left elbow 
disability that is related to service, and furnishes a 
reasonable possibility of substantiating the appellant's 
claim for service connection for a left elbow disability.  
Accordingly, the claim is reopened.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The issue remains whether service connection for a left elbow 
disability is warranted.  The evidence supporting the 
veteran's claim includes the veteran's statements and some 
medical findings.  The veteran was hospitalized in a private 
facility in December 1993 and the diagnosis was necrotizing 
fasciitis of the left elbow and arm.  The veteran was seen in 
a VA outpatient treatment clinic in February 2004.  In an 
addendum dated in March 2004, the examiner stated that he 
discussed with the veteran the etiology of his current 
chronic osteomyelitis of his left elbow with associated 
recurrent skin infection/breakdown.  The veteran maintained 
that this was initially related to a "pimple" on the elbow, 
and was subsequently confirmed to be both staph and strep.  
The physician concluded that in light of the lengthy, almost 
10-year history, it would seem that the current status of his 
elbow was service-connected.  

The Board also notes that in April 2005, the veteran brought 
copies of old medical records to a VA physician.  She 
reviewed the service medical record dated in February 1981 
that showed the veteran was being evaluated for cellulitis of 
the "left" elbow.  She added that the veteran was seen two 
more times and was assessed in March 1981 of having olecranon 
bursitis.  The physician concluded that, in view of the above 
documentation, it appeared highly likely that the veteran's 
current condition originated in 1981, while he was in 
service.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence, 
including the opinion of a VA physician.  In this regard, it 
is significant to observe that the service treatment records 
reveal that the veteran was seen on several occasions in 
February and March 1981 for cellulitis of the right elbow.  
There was no mention of any problems involving the left 
elbow.  

The veteran was admitted to a private hospital in December 
1993.  It was noted that he had been beaten up and entered 
the emergency room with pain and swelling of the left elbow.  
No pertinent past medical history was reported.  He underwent 
several operations on the left elbow during the 
hospitalization.  The diagnosis was necrotizing fasciitis of 
the left elbow and arm.

On VA examination in April 1997, the veteran asserted that he 
fell and sustained a puncture wound in the left elbow area in 
December 1994.  He claimed that he slipped on ice, and was 
treated at Roanoke Memorial Hospital.  The veteran related 
that the diagnosis of cellulitis was made in service after he 
had a pimple that had to be lanced.  The examiner noted that 
the veteran was trying to make a connection between the in-
service pimple and the current cellulitis, but stated that it 
would be hard to justify that position.  

In addition, the Board must note the conclusions of the VA 
physician following an examination in November 2005.  The 
examiner stated that he reviewed the claims folder, including 
the service treatment records.  He observed that the records 
from service clearly showed that the veteran was treated for 
his right arm and elbow.  It was indicated that the report of 
medical history in May 1983 showed that the veteran reported 
right elbow pain since cellulitis in 1981.  Accordingly, the 
examiner opined that the left elbow problem was not related 
to or caused by the right elbow problem the veteran had in 
service.  It was more likely than not that the veteran had 
problems in service with the right elbow as consistently 
reported in the service medical records and thus, it was more 
likely than not that the left elbow problems started after 
service.  

The veteran has argued vociferously that a mistake was made 
in the service treatment records and that the examiners in 
service meant to say the left elbow was involved.  The Board 
notes that the veteran was seen by two different medical 
providers and each noted that the veteran was being treated 
for problems involving the right elbow.  Thus, for the 
veteran's allegations that he was, in fact, treated for the 
left elbow in service, to be true, one would have to assume 
that two medical providers designated the wrong arm during 
service, that the veteran also referred to the wrong elbow at 
the time of the separation examination, and that the veteran 
failed to mention his previous history concerning the left 
elbow when he was treated for necrotizing fasciitis in 
December 1993.  Such a conclusion is not warranted.  

Upon consideration of all the evidence, the Board finds the 
opinion of the VA examiner in November 2005 is entitled to 
the greatest probative weight as he reviewed the entire 
claims file, including the service medical records and post 
service treatment records, and he provided a rationale for 
his opinion.  While the opinion provided in April 2005 
purportedly involved review of the veteran's service medical 
records, those records show involvement of the right elbow, 
not the left as that examiner indicated.  That opinion is 
based on an inaccurate factual premise and has no probative 
value.  Similarly, the March 2004 opinion did not include 
review of the claims file and also is based on the premise of 
the left elbow being treated in service.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the medical evidence is more probative than an 
opinion that is based on the veteran's reported history).

Thus, for the reasons set forth above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a left elbow disability.  

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for degenerative disc 
disease of the lumbar spine, the Board must evaluate the 
relevant evidence since the effective date of the awards; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, during the course of this appeal, 
specifically, on September 23, 2002, and once again on 
September 26, 2003, new regulations for the evaluation of 
service-connected disabilities of the spine became effective.  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000).  

Additionally, prior to September 23, 2002, a 60 percent 
rating was provided for intervertebral disc syndrome 
productive of pronounced disability, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  When severe, recurring 
attacks, with intermittent relief, a 40 percent evaluation 
was warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
40 percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 2 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  Those 
criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

For the purpose of evaluations under the revised criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002). 

The veteran is currently in receipt of the maximum evaluation 
for limitation of motion of the thoracolumbar spine absent 
ankylosis (frozen spine).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (effective prior to September 26, 2003) and General 
Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003).

The evidence supporting the veteran's claim includes some of 
the medical findings of record.  When he was seen at a VA 
outpatient treatment clinic in November 2002, it was reported 
that the veteran had decreased sensation and dysesthesias in 
an L4-type distribution in the right leg compared to the left 
leg.  There was no reflex at the right patella tendon.  He 
was seen for physical therapy in January 2003 and it was 
reported that pain was 8/10 in the right lumbosacral 
paravertebrals.  Trunk range of motion was limited 50 percent 
in all planes, with complaints of pain.  Straight leg raising 
was positive on the right.  It was indicated that the 
veteran's back pain had increased.  In January 2004, it was 
noted that the right leg had a decrease in sensation and 
tingling in L4-L5 dermatomes.  Straight leg raising was 
positive and reflexes were 1/4 in the right quadriceps.  
Ankle reflexes were 2/4, bilaterally.  It was stated that the 
physical examination was suggestive of radicular pain.  

On VA examination in November 2005, it was noted that the 
lumbosacral spine was tender from L3-S1.  Pain was decreased 
throughout the right leg and foot.  Light touch was decreased 
in the right thigh, right calf, and right foot.  

The evidence against the veteran's claim includes the VA 
outpatient treatment records and the findings recorded on the 
November 2005 VA examination.  Initially, the Board notes 
that straight leg raising was negative bilaterally in 
November 2002.  The veteran had 5/5 strength in flexion and 
extension of the right knee, and 5/5 strength proximally as 
well at the ankle.  In January 2004, strength was 5/5 in all 
extremities, and his gait was steady and stable.  In 
addition, the Board points out that sensory and motor 
functions were grossly intact in February 2004, with the 
exception of the left arm extension due to old surgery.  The 
back was reported to be stable at that time.  

Finally, the findings on the November 2005 VA examination 
support no more than the current 40 percent evaluation.  The 
veteran's gait was normal, and there was no muscle spasm, 
swelling, deformity or laxity of the lumbosacral spine.  
Forward flexion of the lumbar spine was from 0-80 degrees, 
actively; extension was from 
0-30 degrees, actively; lateral flexion was from 0-40 
degrees, bilaterally, and actively; and rotation was from 0-
35 degrees, bilaterally, and actively.  It was also indicated 
that straight leg raising was negative, bilaterally, and the 
veteran flexed both hips from 0-135 degrees, without pain.  A 
December 2005 MRI revealed only mild lumbar spondylosis.

There is no indication in the record that the veteran has 
been prescribed bed rest for his back.  During the hearing 
before the undersigned in November 2007, the veteran asserted 
that he had been on bed rest for 30 days when he was first 
injured.  He also testified that sometimes after working, his 
back would hurt to the extent that he would not go out of the 
house for a few days, and that he sometimes would lose 
control of his right leg.  The fact remains, however, that 
there is no clinical evidence that the veteran's low back 
disability was more than severe, or that he has 
incapacitating episodes lasting at least four weeks in a one-
year period.  

The Board has considered the veteran's neurological 
complaints, but finds these are adequately addressed by the 
evaluation assigned, and the objective findings noted above 
do not reflect mild incomplete paralysis to warrant a 
separate rating under 38 C.F.R. § 4.124a.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine.

	III.  CUE 

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002).  Previous determinations, which are final and 
binding, will be accepted as correct in the absence of clear 
and unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended. 38 
C.F.R. § 3.105(a).

By rating decision dated in September 2004, the RO denied 
service connection for a left elbow disability on the basis 
that new and material evidence had not been received.  The 
veteran has asserted that this rating action contains CUE.  
As noted above, the September 2004 rating action is the 
decision presently on appeal on that issue.  As such, it has 
not become final, and there can be no valid claim of CUE.  
See 38 C.F.R. § 20.1103; see also 38 C.F.R. § 3.105(a) 
("previous determinations which are final and binding . . . 
will be accepted as correct in the absence of clear and 
unmistakable error.") (emphasis added).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

As a final matter, the Board notes that while it has 
considered the possible application of the Veterans Claims 
Assistance Act and the regulations promulgated with respect 
thereto, the Court held in Livesay v. Principi, 15 Vet. App. 
165 (2001) that the VCAA did not apply to motions for CUE.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a left elbow disability and, 
to this extent, the appeal is granted and the claim is 
reopened.

Service connection for a left elbow disability is denied.

An initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with sciatica, 
is denied.

Since a valid claim of CUE in the September 2004 rating 
decision that declined to reopen the claim for service 
connection for a left elbow disability has not been 
submitted, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


